Title: To James Madison from Turell Tufts, 23 September 1801
From: Tufts, Turell
To: Madison, James


					
						Sir,
						Paramaribo Sep 23, 1801.
					
					I have to state another instance of imperfect 

navigation.  The Sloop Sally of Wilmington, 56 14/95 Tons, 

Owned by Thurston & Pelham, Nn. Heblden master, lately 

arrived here, last from Norfolk, with only her Certificate of 

Registry and Clearance.  Sea Letter Shipping–Paper, & Roll 

d’Equipage were wanting.
					The Captain said he asked Mr. Davies, the Collector 

of Norfolk, for those Papers, Particularly the Sea Letter, and 

was answered, “they were unnecessary.”
					In my view, the Sea Letter is a most important 

Paper, because it is for that, all Commanders of armed 

Vessells, who do not understand our language, always call for; 

and it is upon that Paper, they chiefly depend for the 

character of the Vessell.
					I conceive that our Officers of Customs ought to be 

more careful than ever, that every Vessell be Properly 

navigated; for should one Privateer be successful, our whole 

Commerce would thereupon be exposed to general inspection 

& seizure.  Moreover, such neglect, or omission of any one 

Paper which the laws makes necessary, enables foreigners to 

use any Bottom under our Flag with much less risque.
					In my last I stated the Proclamation of the 

Governor, restricting our Trade to the admission of Fish, Flour, 

& Lumber only.  I understand it was to have continued 3 

Months only; but the market is so glutted—even with these 

articles, it is expected the restriction will be extended 

untill the abundance is considerably decreased.  I am with 

great respect Your humble Servant
					
						T. Tufts
						Consul &c
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
